WiNslow, J.
It was not the duty of the city or its officers to construct the plaintiff’s private sewer or connect it with • the public sewer. It is true that the city charter provides that the board of public works shall prescribe the manner of construction of private sewers, and superintend the same, and thaii in case of the lot owner’s neglect to construct his private sewer after notice, the board may procure it to be constructed by contract, and charge up the expense against the lot. Laws of 1874, ch. 184, subch. 8, secs. 18-21. But that is not the case here. So far as the complaint goes, it charges simply a voluntary and gratuitous construction of a *220part of plaintiff’s private sewer by the board of public worts, ’ for the benefit of the plaintiff. This was not an act within the line of any corporate duty. It is well settled that for .such acts the corporation is not responsible.
By the Court.— Order affirmed.